Name: 96/276/EC: Commission Decision of 18 April 1996 on certain protective measures in respect of bivalve molluscs from Tunisia (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  international trade;  deterioration of the environment;  health;  fisheries;  Africa
 Date Published: 1996-04-26

 Avis juridique important|31996D027696/276/EC: Commission Decision of 18 April 1996 on certain protective measures in respect of bivalve molluscs from Tunisia (Text with EEA relevance) Official Journal L 103 , 26/04/1996 P. 0056 - 0056COMMISSION DECISION of 18 April 1996 on certain protective measures in respect of bivalve molluscs from Tunisia (Text with EEA relevance) (96/276/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (1), as last amended by Directive 95/52/EC (2), and in particular Article 19 thereof,Whereas the presence of a diarrhoeic poison (DSP) has been detected on several occasions in bivalve molluscs imported into the Community from Tunisia;Whereas the poison levels recorded could be a serious danger to public health; whereas the necessary protective measures must be swiftly adopted by the Community;Whereas, in the absence of health guarantees from the Tunisian authorities, imports of bivalve molluscs from Tunisia should be prohibited;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Member States shall prohibit the importation of consignments of bivalve molluscs from Tunisia.Article 2 Member States shall amended the measures they apply to imports so that they comply with this Decision. They shall inform the Commission thereof.Article 3 This Decision is addressed to the Member States.Done at Brussels, 18 April 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 373, 31. 12. 1990, p. 1.(2) OJ No L 265, 8. 11. 1995, p. 16.